 



SALES AND MARKETING AGREEMENT

 

This Sales and Marketing Agreement (the “Agreement”) is entered into August 10,
2018 (“Effective Date”) by and between Endonovo Therapeutics, Inc. (OTCQB:
ENDV), a Delaware corporation having its principal business address of 6320
Canoga Avenue, 15th Floor, Woodland Hills, CA 91367 (“ENDONOVO”) and MAGNIANT,
LLC, a California limited liability company with offices at 7343 Bolero St
Carlsbad CA 92009 (“MAGNIANT”). Each of MAGNIANT and ENDONOVO shall sometimes be
referred to as a “Party” and collectively, as the “Parties”. This Agreement
supersedes and replaces in their entirety, without prejudice, any and all other
agreements or contracts between the parties, excluding the Non-Disclosure
Agreement signed by the Parties.

 

WHEREAS

 

ENDONOVO is a commercial-stage developer of non-invasive medical devices and
electrotherapies marketed in the United States under the trade names SofPulse,
and Ivivi Roma.

 

ENDONOVO desires to retain MAGNIANT to provide sales and marketing services to
ENDONOVO and grant MAGNIANT exclusive rights to market and sell the ENDONOVO
products (“Products”) listed on EXHIBIT A within the territory defined in
EXHIBIT B (“Territory” which may increase or decrease during the term of the
Agreement based upon the terms of this Agreement or a future agreement between
the Parties).

 

MAGNIANT is in the business of providing sales and marketing services in the
healthcare industry.

 

MAGNIANT desires to obtain said exclusive rights to market and sell the Products
in the healthcare industry, as further defined in this Agreement.

 

Accordingly, for good and valuable consideration, the Parties agree as follows:

 

  A. DESCRIPTION OF SERVICES         1. MAGNIANT will represent ENDONOVO and
market and sell the Products in the given Territory and which exclusive
territories are defined herein and excludes all rights under a separate
agreement with Plagens Medical Supply Consultants, Inc. a copy of which has been
shown to MAGNIANT) and will provide the following services:

 

  a) MAGNIANT will be responsible for marketing and promoting the Products.   b)
Any publication and/or distribution of printed material in the promotion of the
Products shall first be approved by ENDONOVO. The ENDONOVO name and logo,
promotional materials, and information may be used with the approval of ENDONOVO
during the term of this agreement.   c) MAGNIANT will collect and convey to
ENDONOVO complete contact information on each prospective customer.   d)
MAGNIANT will be financially responsible for all marketing, selling,
administrative and other expenses relating to its marketing efforts.   e)
MAGNIANT will be responsible for sales persons and any compensation it agrees to
pay for their efforts in representing ENDONOVO Products.

 



 

 



 

  2. ENDONOVO and MAGNIANT will set up a mutually agreed upon infrastructure for
ENDONOVO to provide the following services:

 

  a) ENDONOVO will provide product training and ongoing support through an
online resource to be developed by the parties.   b) ENDONOVO will provide
clinical information and technical support as it is developed.   c) ENDONOVO
will provide samples to help promote and market the Products as mutually agreed
to.   d) ENDONOVO is responsible for manufacturing and shipping the Products.  
e) ENDONOVO will provide to MAGNIANT written notice of all existing and new
product registrations in both the United States and foreign countries regarding
Products within ten (10) days of the execution of this Agreement or the receipt
of new product registrations.   f) ENDONOVO will share with and distribute to
MAGNIANT appropriate data regarding the Product including but not limited to
research results, clinical and laboratory projects, published research articles
or papers, and Subject Product licenses or registrations with government
agencies.

 

  B. MARKET AND GEOGRAPHY         1. MAGNIANT is granted exclusivity in
Healthcare markets defined in EXHIBIT B and may be modified as mutually agreed
upon during the term of the Agreement.   2. ENDONOVO will identify and pursue
prospective and existing customers and territories to which MAGNIANT will not
have access and which will not generate commission due to MAGNIANT. In addition,
MAGNIANT shall be non-exclusive in all activities inside or outside the United
States not defined in Exhibit B, provided, however, that if ENDONOVO shall grant
an exclusive license to any party for any territory or use not exclusive to
MAGNIANT, MAGNIANT’s non-exclusive rights shall cease to the extent not allowed
by such exclusive license.

 

  C. COMMISSIONS

 

  1. ENDONOVO agrees to pay MAGNIANT a commission of 25% of Gross Revenue, as
defined below, if:

 

  a. the revenue can be verified as a direct or indirect referral from MAGNIANT.
Total commission for MAGNIANT and referral fees paid by ENDONOVO cannot exceed
25% of the purchase price.   b. MAGNIANT has not already received a referral fee
or commission in connection with the sale. ENDONOVO will not sell in the
exclusive Territory or establish any referral source entitled to commission in
exclusive Territory without MAGNIANT’s approval or in accordance with the
provisions set forth herein.

 

  2. Gross revenue is defined as total revenue collected by ENDONOVO from a
customer for sale by ENDONOVO to the customer any Product less promotional
discounts, rebates, other incentive discounts and credited returns.   3.
ENDONOVO shall pay commissions due to MAGNIANT on a monthly basis based on Gross
Revenues within 20 days of the end of each calendar month for all billings
generated by MAGNIANT. Chargebacks for uncollected billings will be reconciled
and deducted from MAGNIANT’s commission once ENDONOVO determines the billing is
unrecoverable and will need to be written off.   4. ENDONOVO will pay MAGNIANT a
consulting fee at mutually agreed upon rates for any pre-approved direct support
of existing Endonovo business and any other business upon which MAGNIANT is not
paid a commission. The agreed upon rate must be predetermined prior to
commencing any services.   5. Should ENDONOVO fail to make any payment
whatsoever due and payable to the MAGNIANT hereunder at the time it is due, it
shall be deemed an Event of Default as defined hereunder, provided however, that
if ENDONOVO has reasonable grounds to dispute a payment, it shall not be grounds
for default for the disputed portion to be withheld while the Parties seek to
resolve the issue.

 



 

 



 

  6. All payments due hereunder shall be paid by check or bank wire payable in
United States of America currency to MAGNIANT, or to the account of MAGNIANT at
such bank as MAGNIANT may designate by notice to ENDONOVO. Payments that are
more than 10 calendar days late will begin to accrue interest at 1.5% per month
and acceptance of such payment by MAGNIANT shall constitute an irrevocable
waiver of any Event of Default related thereto.   7. MAGNIANT shall be solely
responsible for all payments due to any individual or organization which may
perform work on behalf of MAGNIANT or with whom MAGNIANT arranges to share
commissions. ENDONOVO shall have no direct or implied relationship with any
individual or entity associated with MAGNIANT, or any responsibility to provide
service to these independent entities.



 

  D. PRICING         1. ENDONOVO will set the floor minimum sales price by
market consistent with ENDONOVO’s overall pricing strategy internally and
externally with third party partners.   2. ENDONOVO will provide volume-based
pricing consistent with ENDONOVO’s overall pricing strategy internally and
externally with third party partners

 

  E. INITIAL TERM         Unless earlier terminated as hereinafter provided,
this Agreement shall continue in full force and effect for a period of three (3)
years from the effective date subject to the extension of term as provided in
paragraph F.         F. EXTENSION OF TERM         If MAGNIANT has met the terms
of this Agreement and the threshold amounts as outlined in Exhibit B for the
first three (3) years, MAGNIANT shall have the option to extend this Agreement
for an additional three (3) years subject to the successful negotiation of the
thresholds and commissions for the additional three (3) year term.

 

  G. TERMINATION         1. Termination for any reason:

 

  a. This agreement may be terminated by either party for any reason with 30
days written notice.   b. If agreement is terminated for any reason other than
Event of Default (as defined below) or non-performance (as specified below),
commission will continue to be paid by ENDONOVO to MAGNIANT for a period of 3
years for accounts they have successfully consummated transactions as long as
they continue to satisfactorily service said accounts.   c. Any and all accounts
that are either the subject of a purchase order or a committed contract or where
MAGNIANT can show documentation that leads to a reasonable likelihood of a
purchase order or accepted contract and a written purchase order is received or
a contract is signed within 90 days of the termination will be included in any
survival compensation follow on rights. Upon any termination and as a condition
to these rights, MAGNIANT shall, upon termination, provide ENDONOVO with a list
of all potential customers covered by this provision.   d. As long as MAGNIANT
is receiving commissions or other payments hereunder it shall, in addition to
any other requirements specifically set forth herein, be fully subject to all of
its obligations hereunder.

 



 

 



 

  2. Termination in the Event of Default (as defined below):

 

  a. In the Event of Default, either Party may terminate this Agreement by
providing 30 days’ notice to the defaulting Party that it has elected to
terminate this Agreement. The notice shall specify the nature of the default and
the other party shall have the right to cure during such 30-day period.   b.
Each of the following circumstances shall constitute an “Event of Default” for
purposes of this Agreement:

 

  i. a Party or its affiliate has taken an act that is intended to have, or is
undertaken with willful disregard and has, the effect of injuring the reputation
or business of the other Party in any material respect;   ii. a Party or its
affiliate has made a willful intentional violation or after written notice,
continued violation (even if inadvertent) of any material provision of this
Agreement;   iii. the commission by a Party or its affiliate of an act of fraud
or embezzlement;   iv. a Party’s commission of an intentional act or intentional
failure to act (but excluding matters of business judgment) which harms or there
is a reasonable probability will harm the other Party and/or its Affiliates;  
v. a Party’s continual failure to perform substantially the material duties of a
Party’s following 30 days written notice to the person of such failure, which
notice shall identify the actions required to cure such failure, to the extent
curable;   vi. a Party’s second failure to perform substantially the material
duties of such person’s duties within twelve months following the cure of an
earlier failure as provided in clause (v)

 

  c. If agreement is terminated for Event of Default, commission will continue
to be paid by ENDONOVO to MAGNIANT for a period of 1 month following the notice
of default.   d. In the event of a material breach by a Party, the other Party
shall be entitled to pursue any and all remedies available at law or in equity

 

  3. Termination for non-performance:

 

  a. The exclusivity outlined in this Agreement may be terminated by ENDONOVO if
at any time during the term of this Agreement the Performance Thresholds,
included herein in Exhibit B or mutually modified by the Parties are not met by
MAGNIANT.

 

  1. In the event that the Performance Threshold is not met, MAGNIANT may
protect the exclusivity of the right granted hereunder by paying all additional
amounts due for that year ending on the last day of that year, so that the
threshold is met.   2. Each Market or Channel is independent with respect to
exclusivity and exclusivity may be terminated in one or more channels but will
be in force in any market or channel where performance thresholds are met.   3.
If exclusivity in one or more markets or channels is terminated, Magniant will
continue to have the rights to sell on a non-exclusive basis and all terms and
conditions will remain in force and affect.

 

  b. If contract exclusivity is terminated for non-performance, commissions will
continue to be paid on future purchases by customers with whom MAGNIANT had
sales prior to the termination or has initiated a committed contract and
continue to service satisfactorily.   c. After the initial 3-year performance
goals are accomplished annually the Parties will establish mutually agreed
revenue objectives for the purposes of maintaining specific exclusivity.

 



 

 



 

  4. In the event that ENDONOVO terminates this agreement in connection with
granting a distribution right or a licensing agreement on a nationwide basis for
any of the markets in the Territory (“Third Party Transaction”), then for the
three years following such termination, Magniant will be paid cash compensation
as defined herein or equity-based compensation for all future revenues derived
from MAGNIANT’s customers inclusive of customers under G. 1. (c.) in that
Territory based on the terms of the Third Party Transaction. The compensation to
MAGNIANT on sale shall be the last quarter’s compensation earned by MAGNIANT
times twelve and shall be apportioned between cash and equity as the
compensation in the transaction is apportioned in the payments to ENDONOVO.

 

  H. OWNERSHIP/INTELLECTUAL PROPERTY

 

1. Confidentiality of Proprietary Information. MAGNIANT shall keep all
“Confidential Information” (as defined below), and trade secret information of
the Company confidential and shall not disseminate, disclose, publish, use for
MAGNIANT’s benefit or for another’s benefit, directly or indirectly, or permit
another to use or exploit in any way any Company trade secret or confidential
information known by MAGNIANT, unless and until such information has been
disseminated or made available to the general public by the Company through no
action of MAGNIANT or unless otherwise required by court order to comply with
applicable law

 

(a) Confidential Information. As used herein the term “Confidential Information”
shall refer to all Intellectual Property, as defined below, and all data and
other information (including, without limitation, proprietary information),
whether or not patentable, of the Company that is disclosed to the MAGNIANT
during the term of this Agreement, which may include specifications, know-how,
trade secrets, technical and scientific information, models, business
information, inventions, discoveries, practices, methods, planned future
projects, pricing, procedures, formulae, protocols, techniques, programs,
website design and architecture, schematics, software documentation, financial
information, sales, business and marketing plans, contracts, and unpublished
patent applications, whether disclosed in oral, written, graphic, or electronic
form. As used herein, “Confidential Information” shall include the Confidential
Information of the Company, each of its portfolio companies, and the potential
portfolio companies with which the Company is, or has been, negotiating.
However, intellectual property and Confidential Information derived by
MAGNIANT’s efforts and resources shall not constitute Confidential Information
for purposes of this Agreement.

 

(b) Intellectual Property. As used herein, the term “Intellectual Property”
shall refer to any and all copyrights, patents, patent applications, patent
registrations, provisional patents, business processes, data rights, moral
rights, mask works, trademarks, trade names, service marks, service names, trade
dress, software, source code, trade secrets, formulations, know-how, other
proprietary rights, other Confidential Information, and any other similar rights
arising out of, or enforceable under, the laws of the United States of America
or elsewhere in the world.

 



 

 



 

2. All content and improvements to ENDONOVO including its marketing materials,
marketing plans and its intellectual property are the sole property of ENDONOVO.
This shall apply with respect to ENDONOVO’s copyrightable works, ideas,
discoveries, inventions, applications for patents, and patents, any
improvements, further inventions or improvements, and any new items discovered
or developed by ENDONOVO during the term of this Agreement. MAGNIANT shall sign
all documents necessary to perfect the rights of ENDONOVO in such intellectual
property, but will not be liable for any costs associated with perfecting the
rights of ENDONOVO in said property.

 

  I. STOCK OPTIONS         1. It is the intent of both parties that MAGNIANT be
recognized upon MAGNIANT’s contribution to the increased value of ENDONOVO
business   2. Parties agree to enter into a Stock Option Agreement with agreed
upon strike pricing and vesting periods within 1 month of the signing of this
agreement   3. The principals and initial option grants as contemplated between
the parties is outlined in Exhibit C.

 

  J. EXPENSE REIMBURSEMENT         1. MAGNIANT shall pay all “out-of-pocket”
expenses related to its marketing efforts (see paragraph A, “Description of
Services” above), and shall not be entitled to reimbursement from ENDONOVO.   2.
MAGNIANT will hire, train and compensate its sales and marketing resources
directly

 

  K. REGULAR REPORTING

 

ENDONOVO will make available to MAGNIANT, on a regular and ad hoc basis detailed
sales and manufacturing reports as mutually agreed upon.

 

  L. INSURANCE

 

The Parties shall each have product liability and other general insurance
coverage for their respective business activities related to the Products in
commercially reasonable amounts.

 

  M. RELATIONSHIP OF PARTIES

 

The Parties herby acknowledge and agree that each is an independent contractor
and that neither Party shall be considered to be the agent, representative,
master or servant of the other Party for any purpose whatsoever, and that
neither Party has any authority to enter into a contract, to assume any
obligation or to give warranties or representations on behalf of the other
Party. Nothing in this relationship shall be construed to create a relationship
of joint venture partnership, fiduciary, or other similar relationship between
the Parties.

 

  N. NON INTERFERENCE

 

Notwithstanding the foregoing, each Party understands that it is entering this
Agreement with pre-existing, historical business relationships unrelated to the
business ventures of the other Parties, to that end, each Party is permitted to
continue its normal business ventures with its pre-existing clientele and/or in
its pre-existing market. However, MAGNIANT and its affiliates shall remain bound
not to compete with ENDONOVO by marketing the same or similar Products or
services during the term of this Agreement or for a period of five years after
termination except in the case where MAGNIANT has terminated the agreement for
ENDONOVO or its officer’s conviction of fraud. Because damages at law may not be
adequate for the breach of this covenant, each Party shall be entitled to seek
injunctive or other equitable relief in the event of a breach hereof. This
clause shall only apply in the Territories defined herein.

 



 

 



 

  O. GOVERNING POLICIES AND PROCEDURES

 

All ENDONOVO rules, policies, and operating procedures, which will be modified
from time to time by ENDONOVO concerning customer orders and returns, customer
service, customer data, and product sales will apply to customers and prospects
referred by MAGNIANT.

 

  P. LEGAL REQUIREMENTS



 

  1. MAGNIANT and ENDONOVO agree to obtain and maintain all permits, licenses
and consents (governmental and otherwise) that are necessary or advisable for
providing the services described in Section A above and further, in providing
the services described in Section A above, to comply with all applicable legal
requirements.   2. ENDONOVO represents and warrants that it will comply with the
requirements of all Federal, state, and local laws, statutes, and regulations,
and all orders, writs, injunctions and decrees, applicable to it or to its
business including complying with all FDA rulings and requirements and any and
all regulatory requirements. MAGNIANT represents and warrants that it will and
take all reasonable steps to ensure that its Representatives will comply with
the requirements of all Federal, state, and local laws, statutes, and
regulations, and all orders, writs, injunctions and decrees, applicable to it or
to its business including complying with all FDA rulings and requirements and
any and all regulatory requirements.



 

  Q. INDEMNIFICATION         1. ENDONOVO agrees to indemnify MAGNIANT, together
with the officers, directors and employees of MAGNIANT, and defend and hold them
harmless from and against all claims, losses, causes of action, liabilities,
damages and expenses (including, without limitation, reasonable attorneys’ fees)
directly arising from, incurred as a consequence of or otherwise directly
attributable to the gross negligence of ENDONOVO in connection with the Services
being provided in this Agreement.   2. MAGNIANT agrees to indemnify ENDONOVO,
together with the officers, Directors, and employees of ENDONOVO, and defend and
hold them harmless from and against all claims, losses, causes of action,
liabilities, damages and expenses (including, without limitation, reasonable
attorneys’ fees) directly arising from, incurred as a consequence of or
otherwise directly attributable to the gross negligence of MAGNIANT in
connection with the Services being provided in this Agreement.



 

  R. ASSlGNMENT

 

Neither party’s obligation under this Agreement may be assigned or transferred
to any other person, firm, or corporation without the prior written consent of
the other party, provided that ENDONOVO’s approval of MAGNIANT’s transfer or
assignment shall be based upon ENDONOVO’s reasonable determination, in its
discretion, that MAGNIANT’s transferee or assignee has the requisite experience,
resources, and financial stability to fulfill the obligations of MAGNIANT under
this Agreement, and that the transfer will not create a conflict of interest
with ENDONOVO’s corporate goals. ENDONOVO may, however, assign this Agreement
without consent of MAGNIANT in connection with a merger, consolidation,
acquisition or sale of substantially all of its assets or stock, or
substantially all of the assets of its business. Regardless of assignment the
terms of section C. , commissions will endure any material change in ownership
or other transaction which provides the rights to Products, and will remain in
force and effect with any and all successors. Furthermore, should ENDONOVO grant
a license to an affiliated party for the sale of the Products in the Territory
covered by this agreement, such license shall include an assignment of this
agreement to such affiliated party. Upon such assignment to an affiliate party,
MAGINANT would receive stock options set forth herein from both companies
whereby the options granted MAGNIANT will be divided proportionately from both
companies based on the retained percentage of revenue retained by each entity
going forward.

 



 

 



 

  S. CONFIDENTIALITY

 

  1. Except as otherwise provided in this Agreement or with the consent of the
other party hereto, each of the parties agrees that all information including,
without limitation, the terms of this Agreement, business and financial
information, customer and vendor lists and pricing and sales information,
concerning either party, or any of their respective affiliates, provided by or
on behalf of any of them shall remain strictly confidential and secret and shall
not be utilized, directly or indirectly by the party receiving such information
for its own business purposes or for any other purpose, except and solely to the
extent that any such information is generally known or available to the public
through a source or sources other than such party hereto or its affiliates.
Notwithstanding the foregoing, each party is hereby authorized to deliver a copy
of any such information (a) to any person pursuant to a subpoena issued by any
court or administrative agency, (b) to its accountants, attorneys or other
agents (including employees and investors on a need to know basis) on a
confidential basis and (c) otherwise as required by applicable law, rule,
regulation or legal process including, without limitation, the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder, and the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder.   2. The term “Confidential Information” shall mean all
of the other Party’s information which is not generally available to the public,
and which is related to the business of the Party, including without limitation
all technical, financial (including tax returns, balance sheets, general
ledgers, income statements, accounts payable ledgers, accounts receivables
ledgers, audited financial statements and trial balances), manufacturing,
customer, employee or market information, trade secrets, scientific or
statistical data or other proprietary information relating thereto.   3.
“Confidential Information” also means all information or material not generally
known to the public or the industry in which any Party is or may become engaged
which: (a) gives the Party some competitive business advantage or the
opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interest of the Party; (b) is owned by the Party or in which
the Party has an interest; and/or (c) is either marked “confidential” or
“proprietary.”   4. “Confidential Information” includes, without limitation, the
following types of information (whether or not reduced to writing): trade
secrets, information that constitutes a trade secret under the Uniform Trade
Secrets Act, inventions, proposals, tapes, file data, documentation, diagrams,
specifications, know-how, processes, formulas, models, flowcharts, software in
various stages of development, source codes, research and development procedures
and test results, marketing techniques and materials and plans, price and
discount lists, pricing policies, business plans, customer and vendor identities
and agreements, customer lists, leads and employee files.

 



 

 



 

  T. SURVIVAL



 

The confidentiality provisions of this Agreement shall remain in full force and
effect after the termination of this Agreement for a period of five years.

 

  U. GOVERNING LAW



 

This Agreement shall be construed in accordance with California law, excluding
its principles of conflicts of laws. The Parties hereto agree that in any action
related to this Agreement, venue shall lie solely and exclusively in State Court
located in Orange County, California, and the Parties hereby irrevocably submit
to the jurisdiction of the courts in Orange County. Each Party hereby waives any
right to a jury trial in any action concerning this Agreement. The Parties agree
that this Agreement shall not be construed against any party by reason of that
Party allegedly being the drafter of this Agreement.

 

  V. NOTICES

 

All notices required and permitted under this Agreement shall be in writing and
shall be delivered in person or deposited in the mail, postage prepaid to the
mailing address on page 1 of this Agreement. Such address may be changed from
time to time by either party by providing written notice to the other in the
manner set forth above.

 

  W. ENTIRE AGREEMENT

 

This Agreement contains the entire understanding of the Parties as to its
subject matter. Any and all prior or contemporaneous statements,
representations, promises, or agreements between the Parties are supplanted by
and merged within this Agreement, and if they are not written or expressly
incorporated by reference herein, they are considered by the Parties not to have
been made, and they are not binding on the Parties. Each Party hereby represents
to the other that it is not relying upon any statement, representation, or
promise of the other that is not contained within the four corners of this
Agreement. This Agreement shall not be amended or altered orally, but rather,
only by an agreement in writing signed by an authorized representative of each
of the Parties.

 

  X. AMENDMENT



 

This Agreement may be modified or amended if the amendment is made in writing
and is signed by both parties.

 

  Y. SEVERABILITY



 

If any provision of this Agreement shall be held to be invalid or unenforceable
for any reason, the remaining provisions shall continue to be valid and
enforceable. If a Court finds that any provision of this Agreement is invalid or
unenforceable, but that by limiting such provision it would become valid and
enforceable then such provision shall be deemed to be written construed and
enforced as so limited.

 

  Z. WAIVER OF CONTRACTUAL RIGHT



 

The failure of either party to enforce any provision of the Agreement shall not
be construed as a waiver or limitation of that party’s right to subsequently
enforce and compel strict compliance with every provision of this Agreement. No
waiver by a Party shall be valid unless in writing and signed by a
representative authorized to bind the Party.

 



 

 



 

  AA. APPLICABLE LAW

 

This Agreement shall be governed by the laws of the State of California, United
States of America as they are applied to contracts executed, delivered and to be
performed entirely within such state.

 

  BB. LEGAL FEES AND COSTS

 

If a legal action is initiated by any party to this Agreement against another,
arising out of or relating to the alleged performance or non-performance of any
right or obligation established hereunder, or any dispute concerning the same,
any and all fees, costs and expenses reasonably incurred by the prevailing Party
or his, her or its legal counsel in investigating, preparing for, prosecuting,
defending against, or providing evidence, producing documents or taking any
other action in respect of, such action shall be the joint and several
obligation of and shall be paid or reimbursed by the non-prevailing Party.

 

  CC. COUNTERPARTS

 

This Agreement may be executed in any number of counterparts each of which, once
executed and delivered, shall be deemed an original and it shall not be
necessary in making proof of the agreement to produce or account for any
counterpart other than the one signed by the Party against whom enforcement is
sought. Facsimile or .pdf signatures shall be acceptable and deemed as if they
were original signatures.

 

  DD. NOTICES



 

All notices in connection with this Agreement shall be in writing and shall be
given by certified, registered, or first class mail or personally delivered to
the Parties at the addresses set forth below. For purposes of this Agreement, a
notice shall be deemed effective upon personal delivery to the Party or if by
mail five days after transmission.

 

  ENDONOVO: Endonovo Therapeutics, Inc.     ℅ Don Calabria     Chief Operating
Officer     6320 Canoga Avenue, 15th Floor     Woodland Hills, CA 91367        
MAGNIANT: Magniant LLC.     ℅ Rob Crousore     Principal     7343 Bolero Street
    Carlsbad, CA 92009

 

(The Remainder of this Page is Intentionally Blank)

 

 

 



 

IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Endonovo Therapeutics, Inc.             By: Alan Collier   Its: CEO   Dated:
August 10, 2018         Magniant, LLC             By: Robert Crousore   Its:
Managing Director   Dated: August 10, 2018  

 

 

 



 

EXHIBIT A

PRODUCTS

 

SofPulse® Torino II Electroceutical™ System

 

ENDONOVO will make 50 units of available to MAGNIANT at no cost for marketing
purposes.

 

Right of first offer to sell updated, next generation SofPulse product or
additional products developed or acquired by ENDONOVO that would directly
compete with SofPulse or where marketing additional products in the MAGNIANT
Territory and channels would be synergistic.

 

 

 



 

EXHIBIT B

 

EXCLUSIVE TERRITORY FOR US DISTRIBUTION

 

Performance Thresholds (“Gross Revenues”):

 

[ex10-1_001.jpg] 

 

The Parties acknowledge that these Performance Thresholds will be increased by
mutual agreement as additional indications for the Products are approved or
reimbursements by third parties are approved or increased.

 

Exclusive Territory shall mean all of the United States and its territories in
the markets and channels as listed here and above and commonly known as
healthcare channels: VA, DOD, Indian Health Services, Long Term Care
Institutions (SNF, LTACH, IRF, ILF), Pain Clinics and Private Pain Practices,
Wound Clinics, Visiting Wound Care Physicians and Home Care Nurses.

 

Nonexclusive Territory shall mean inside and outside the United States for all
healthcare channels for which MAGNIANT will be able to sell Product and
indications not covered in the exclusive territories herein above.

 

 

 



 

EXHIBIT C

STOCK AND INCENTIVE STOCK OPTIONS

 

1. STOCK AND INCENTIVE STOCK OPTIONS

 

(a) ENDONOVO will grant MAGNIANT 1,000,000 options to purchase shares of
restricted stock at a per share price equal to the 3-day look back of the VWAP
of ENDV stock on the day of entering into the Sales and Marketing Agreement
between the parties (the “Initial Option Grant” or “IOG”). The IOG will vest
monthly over a twelve-month vesting period at the rate of 83,333 per month.

 

(b) ENDONOVO and MAGNIANT also will enter into a milestone-based Stock Option
Purchase Agreement (the “SOPA”) based on a 3-day look back of the VWAP of ENDV
stock at the date such milestone is achieved (the “Option Price”). Milestones
will be based on gross revenues generated by MAGNIANT as defined in the Sales
and Marketing Agreement. The parties will agree to a revenue milestone schedule,
the first of which will be granted after $1,000,000 of gross product revenues
attributed to MAGNIANT under the Sales and Marketing Agreement.

 

  i. The number of options awarded under the SOPA will equal 5% of gross
revenues ($1,000,000 X 5% = $50,000 ÷ 3-day VWAP= number of Options), be
fully-vested with an exercise period of two years.



 

2. NUMBER OF OPTIONS AVAILABLE

 

(a) It is the intent of both parties that MAGNIANT be recognized for MAGNIANT’s
contribution to the increased value of ENDONOVO business by way of the SOPA.

 

(b) The total number of options available will be calculated as follows:

 

  i. The Parties Agree to enter into a milestone-based option grant schedule
related to sales volume generated by MAGNIANT as well as other direct or
indirect MAGNIANT contributions agreed to between the parties. A key component
of the schedule will be the calculation in 1 (b) i above.         ii. The
maximum percentage of ownership upon exercising of the aggregate of the IOG and
subsequent SOPA options granted to MAGNIANT will not to exceed 4.99% of the
existing current issued and outstanding shares of ENDONOVO’s common stock. To
the extent ENDONOVO issues additional shares, the limit of 4.99% will include
the then current issued and outstanding shares.

 

3. VESTING SCHEDULE.



 

(a) The IOG will not be exercisable for one year and should the Sales and
Marketing Agreement be terminated in the first year only the vested shares under
the IOG will be exercisable. Milestones under the SOPA will be fully vested and
exercisable at the time such milestone is achieved. For purposes of this
Agreement, “Vesting Commencement Date” shall mean the commencement date of this
agreement. Notwithstanding anything to the contrary, MAGNIANT further agrees any
sales of the common stock purchased through the above options is pursuant to
Rule 144 or otherwise shall be limited in volume to 2% of the volume reported
for the day of the sale and no sales after 3:30pm EST. MAGNIANT’s broker shall
acknowledge these limitations in writing and MAGNIANT shall upon request provide
reasonable documentation of its compliance.

 



 

 



 

(b) The right of exercise shall be cumulative so that to the extent the option
is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this option.

 

4. EXCERCISE OF OPTION.

 

(a) Form of Exercise. Each election to exercise this option shall be accompanied
by a completed Notice of Stock Option Exercise in the form attached hereto as
Exhibit A, signed by MAGNIANT, and received by ENDONOVO at its principal office,
accompanied by this agreement, and payment in full in the manner provided above.
MAGNIANT may purchase less than the number of shares covered hereby, provided
that no partial exercise of this option may be for any fractional share or for
fewer than ten whole shares.

 

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, the options under the SOPA may not be exercised if
the Sales and Marketing Agreement between ENDONOVO and MAGNIANT dated August 10,
2018, has been terminated due to the default of MAGNIANT.

 

(c) Continuous Satisfactory Performance. Except as otherwise provided in this
Section 3, this option may not be exercised unless the Performance Thresholds as
mutually agreed upon from time to time between ENDONOVO and MAGNIANT in terms of
the Sales and Marketing Agreement between ENDONOVO and MAGNIANT dated August 10,
2018, are achieved, and have been at all times since the Grant Date.

 

(d) Termination of Relationship with the Company. If the Sales and Marketing
Agreement between ENDONOVO and MAGNIANT dated August, 10, 2018 terminates for
any reason, then, except as provided in paragraphs (e) below, the right to
exercise this option shall terminate coterminously with the end of the
commission tail defined herein. Provided that this option shall be exercisable
only to the extent that MAGNIANT was entitled to exercise this option on the
date of such cessation. Notwithstanding the foregoing, if MAGNIANT, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any Sales and Marketing Agreement between ENDONOVO and MAGNIANT,
confidentiality and nondisclosure agreement or other agreement between ENDONOVO
and MAGNIANT, the right to exercise this option shall terminate immediately upon
such violation.

 

(e) Termination for Cause. If, prior to the Final Exercise Date, the Sales and
Marketing Agreement between ENDONOVO and MAGNIANT is terminated by the ENDONOVO
for Cause (as defined in the Sales and Marketing Agreement), the right to
exercise this option shall terminate immediately upon the effective date of such
termination of the Sales and Marketing Agreement.

 

5. COMPANY RIGHT OF FIRST REFUSAL.

 

(a) Notice of Proposed Transfer. If MAGNIANT proposes to sell, assign, transfer,
pledge, hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively, “transfer”) any Shares acquired upon exercise of this option,
then MAGNIANT shall first give written notice of the proposed transfer (the
“Transfer Notice”) to ENDONOVO The Transfer Notice shall name the proposed
transferee and state the number of such Shares the MAGNIANT proposes to transfer
(the “Offered Shares”), the price per share and all other material terms and
conditions of the transfer.

 



 

 



 

(b) Company Right to Purchase. For 15 business days following its receipt of
such Transfer Notice, ENDONOVO shall have the option to purchase all or part of
the Offered Shares at the price and upon the terms set forth in the Transfer
Notice. In the event the ENDONOVO elects to purchase all or part of the Offered
Shares, it shall give written notice of such election to MAGNIANT within such
5-day period. Within 10 days after his or her receipt of such notice, MAGNIANT
shall tender to ENDONOVO at its principal offices the certificate or
certificates representing the Offered Shares to be purchased by ENDONOVO, duly
endorsed in blank by MAGNIANT or with duly endorsed stock powers attached
thereto, all in a form suitable for transfer of the Offered Shares to ENDONOVO.
Promptly following receipt of such certificate or certificates, ENDONOVO shall
deliver or mail to MAGNIANT a check in payment of the purchase price for such
Offered Shares; provided that if the terms of payment set forth in the Transfer
Notice were other than cash against delivery, ENDONOVO may pay for the Offered
Shares on the same terms and conditions as were set forth in the Transfer
Notice; and provided further that any delay in making such payment shall not
invalidate ENDONOVO’s exercise of its option to purchase the Offered Shares.

 

(c) Shares Not Purchased By ENDONOVO. If the ENDONOVO does not elect to acquire
all of the Offered Shares, MAGNIANT may, within the 30-day period following the
expiration of the option granted to ENDONOVO under subsection (b) above,
transfer the Offered Shares which ENDONOVO has not elected to acquire to the
proposed transferee, provided that such transfer shall not be on terms and
conditions more favorable to the transferee than those contained in the Transfer
Notice.

 

(d) Consequences of Non-Delivery. After the time at which the Offered Shares are
required to be delivered to ENDONOVO for transfer to ENDONOVO pursuant to
subsection (b) above, ENDONOVO shall not pay any dividend to MAGNIANT on account
of such Offered Shares or permit MAGNIANT to exercise any of the privileges or
rights of a stockholder with respect to such Offered Shares, but shall, insofar
as permitted by law, treat ENDONOVO as the owner of such Offered Shares

 

6. STOCK GRANT UNDER SECTION G (4)

 

In the event that this Agreement is terminated under Section G(4), MAGNIANT
shall for three years thereafter, be granted stock on a quarterly basis with a
market value on date of grant based on a 3 day VWAP, equal to the compensation
MAGNIANT would have been entitled to on the gross sales to customers to whom
MAGNIANT had previously effected sales. These stock grants shall continue for
three years after the termination under G(4) and shall be paid no later than 15
days after ENDONOVO files the 10-Q or 10—K report for such quarter with the
Securities and Exchange Commission.

 





 

 

 